ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that MATTHEW E. SEGAL of CHERRY HILL, who was admitted to the bar of this State in 1978, be publicly reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) and (b) (failure to keep clients reasonably informed about the status of the matter and failure to comply with requests for information), in his handling of a series of collections matters for a single client and RPC 8.1(b) (failure to cooperate with the ethics authorities), and good cause appearing;
*155It is ORDERED that the report and recommendation of the Disciplinary Review are adopted and MATTHEW E. SEGAL is hereby publicly reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.